Citation Nr: 0419045	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  95-33 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Aspects of the current claim on appeal were the subject of a 
Board remand dated in December 2000, a Board decision dated 
in June 2003, and a Board remand dated in December 2003.
 
As was discussed in detail in the Board's June 2003 decision 
as to the procedural posture of this case, a January 1951 
rating decision denying service connection for a right ankle 
disability is not final because there is no evidence that 
notice of the decision was provided to the veteran.  A claim 
of CUE in the January 1951 decision was not legally valid and 
was rendered moot for the reason that the January 1951 RO 
rating decision was not final due to lack of notice of the 
decision.  The veteran having claimed CUE in the January 1951 
RO rating decision, it is this decision from which he 
ultimately appeals.  

The veteran has raised a claim for service connection for a 
low back disability.  He has submitted an August 2003 medical 
opinion from a private physician and a September 2003 lay 
statement of a fellow serviceman is support of his claim.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had an in-service mild ankle sprain which was 
acute and transitory.

2.  The preponderance of the evidence shows the veteran to 
have no current residual of his in-service mild right ankle 
sprain, and no chronic right ankle disability during service 
or for many years thereafter.  




CONCLUSION OF LAW

A chronic right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 1995 RO rating decision, the 
October 1995 Statement of the Case, the February 2000, July 
2002 and March 2004  Supplemental Statements of the Case, a 
December 2003 letter sent to the veteran by the Appeals 
Management Center (AMC), and the Board's December 2000, June 
2003, and December 2003 actions in this case, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statements   of the Case set forth the laws and regulations 
applicable to the veteran's claim for service connection for 
a right ankle disability.  Further, a December 2003 letter 
from the AMC to the veteran informed him of the type of 
evidence that would substantiate his claim (e.g., an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service); that he could obtain 
and submit private evidence in support of his claim; and that 
he could have the AMC obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the AMC to obtain.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decisions 
that are the subject of this appeal were entered in January 
1951 and January 1995, years before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
Moreover, the Court acknowledged that the VA Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is applicable "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error").  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in December 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  In 
the December 2003 letter, the AMC asked the veteran to inform 
the AMC about any additional information or evidence that he 
wanted the AMC to obtain.  The veteran has chosen to obtain 
evidence on his own and submit it to VA rather than request 
VA assistance in obtaining the evidence, and has given no 
indication that releases for VA to obtain information or 
identification of relevant evidence in possession of the 
government is forthcoming.  Although the requirements of the 
"fourth element" were not expressly met, the AMC did 
identify each kind of evidence that could support his claim 
and that he or the AMC could obtain and/or submit it; the 
broadness of this request was sufficient to encompass the 
"fourth element."  In a May 2004 letter informing him that 
his appeal had been certified to the Board, the AMC informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first, providing another opportunity for him to submit 
any evidence in his possession.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Sutton, 
supra; Bernard, supra.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the AMC contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for a right ankle disability.  In 
response, the veteran has provided evidence such as a May 
1988 bone scan to include findings with respect to the right 
ankle, and an August 2003 private medical record indicating 
"peripheral arthritis ... of a degenerative type most 
likely," with no indication of any further outstanding 
records or history of treatment of the right ankle.  Thus, it 
appears that the veteran's response to the AMC's query was to 
obtain and submit all relevant evidence himself rather than 
provide the required releases to the AMC.

In this case, the Board was under no obligation to obtain a 
medical opinion. As the record demonstrates, there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service.  The service 
medical records show only a mild ankle sprain, with no 
findings of ankle disability at the time of discharge from 
service.  It is pertinent to notes that the veteran's 
separation from service examination included a clinical 
evaluation of the musculoskeletal system, which was reported 
as normal.  A VA examination shortly after service was also 
negative for any pertinent abnormal findings.  In addressing 
the question of whether an examination and/or opinion is 
warranted, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With only a mild ankle sprain shown during service and no 
disability at discharge from service shown, and no diagnosis 
of or post-service findings regarding the right ankle until 
over 40 years post-service, a medial nexus opinion is not 
required for a determination on the merits of the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The medical 
evidence of record is already sufficient to show that the 
veteran had only a mild acute and transitory injury during 
service which was resolved at discharge from service.  Under 
the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108- 183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

Factual Background

Service medical records show that in March 1944 the veteran 
sustained a mild sprain to his right ankle when he jumped 
from a GI truck.  At the veteran's service discharge 
examination in October 1945, no defects of the 
musculoskeletal system were found upon physical examination.

In November 1945, VA received the veteran's application for 
service connection for a right ankle disability.  The veteran 
indicated that he had incurred right ankle injury in the 
summer of 1944, and that he could not run or stand on the leg 
for any length of time.

The veteran underwent a VA compensation examination during a 
VA hospitalization from January to February of 1946.  (The 
hospitalization was primarily for surgery for a deviated 
nasal septum.)  The examination report was prepared on March 
30, 1946, in response to a March 16, 1946, request from the 
adjudication office to the Chief Medical Officer, 
specifically identifying residuals of the in-service sprained 
ankle as a matter of adjudicative concern.  The medical 
history included a right ankle "fracture" sustained in 
1945.  His present complaints were limited to his nose.  His 
general appearance was described as a well developed, well 
nourished ambulant male who did not appear acutely or 
chronically ill.  The deviated septum of the nose was 
surgically corrected by VA in February 1946.  On physical 
examination during his inpatient stay, there were no 
residuals of gunshot wounds or other injuries found, and 
examination for articular or muscular rheumatism was 
essentially negative.  

In May 1988, a bone scan revealed minimal increased 
radionuclide activity in the right ankle as compared to the 
left ankle but no other evidence of joint asymmetry in the 
veteran's body.  The Board notes that the Appeals Management 
Center (AMC) has interpreted this report as indicating the 
veteran to have had a history of implants in his right ankle, 
but the bone scan report indicates instead an increase in 
activity of the maxilla (i.e., part of the jaw) related to a 
history of implants in the maxilla.  No pathologic 
accumulation of radionuclide activity or other findings were 
noted.  The impression was essentially negative bone scan.

Private records of treatment in February 1993 indicate that 
the veteran complained of right heel pain and gave a history 
of multiple traumas to the right ankle, to include bicycle 
injuries, boat accidents, parachute jumps, etc.  X-rays were 
taken.  The impression rendered by the treating physician was 
arthralgia.  

An April 1993 outpatient problems list includes a notation of 
degenerative joint disease.  

A December 1998 letter to VA from the veteran's private 
physician includes a notation of being followed for several 
years for multiple disorders, including post-traumatic 
arthritis of the right ankle.  

An August 2003 record of private treatment indicates that the 
veteran's back disability may be related to an in-service 
fall form an airplane wing, but makes no specific mention of 
right ankle complaints or diagnoses.

In a lay statement received in September 2003, a fellow 
serviceman of the veteran's wrote that during service he 
witnessed the veteran (who was an airplane mechanic during 
service) falling off of the wing of an airplane while the 
airplane was running.  He did not indicate any knowledge as 
to whether the veteran injured his ankle in the incident.  

A September 2003 record of treatment from a private physician 
includes an impression of peripheral arthritis, most likely 
of the degenerative type.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board acknowledges the veteran's assertions that his in-
service right ankle sprain was a cause of current arthritis 
of the right ankle.  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The competent medical evidence of record 
indicates that the veteran had only a mild sprain of the 
right ankle during service and that at the time of his 
discharge from service and during his hospital stay from 
January 1946 to February 1946 he had no disability of the 
right ankle.

The service medical records show that the veteran's in-
service right ankle sprain was specifically reported as mild.  
There is no indication of a fracture or any other bony 
abnormality.  The veteran's October 1945 service discharge 
examination was negative for any complaints or findings 
relating to physical disability of the ankle at the time of 
discharge from service; the clinical evaluation of the 
musculoskeletal was specifically reported as negative for any 
defects.  A March 1946 VA examination report includes an 
apparent inaccurate history of an in-service ankle fracture, 
as the contemporaneously recorded in-service findings clearly 
indicate that a mild sprain was diagnosed.  That examination, 
which was ordered in conjunction with the veteran's claim for 
service connection for a right ankle disability, was also  
negative for residuals of any type of musculoskeletal injury 
(other than to the nose) or arthritis.  The Board further 
notes that there is no evidence to show the veteran had 
arthritis of the right ankle within one year of discharge 
from service.  Thus, a presumption of service connection for 
arthritis of the right ankle is not warranted this case.   
See 38 C.F.R. §§ 3.307, 3.309(a).  

In May 1988, decades post-service, a bone scan did show a 
minimal increase in uptake in the right ankle, but this was 
found not to be an indication of any pathology, and the final 
impression was an essentially normal bone scan.  Based on 
this medical evidence, it appears nearly certain that, 
notwithstanding the in-service mild right ankle sprain, the 
veteran had no disability of the ankle at the time of 
discharge form service, or in January to February 1946, and 
that even in May 1988, well over 40 years after service, 
there was no right ankle bone pathology upon bone scan.  

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence shows that the veteran 
had no chronic disability of the ankle during service, and no 
right ankle disorder of any kind for many years thereafter.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, and in 
fact may constitute clear and convincing evidence against the 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case the lapse in time between service 
and post-service medical treatment is more than 40 years.

It is also apparent that the veteran has a significant 
history of post-service right ankle trauma, as the result of 
parachute jumping, boat accidents, bicycle accidents, etc.  
There is no notation of such injuries in the service medical 
records or in the March 1946 VA examination report.  The 
service medical records only indicate a history of a mild 
ankle sprain due to jumping off of a military vehicle, which, 
given the initial mild diagnosis, lack of follow-up treatment 
and the negative service discharge examination, is shown by 
the medical evidence of record to have been acute and 
transitory.  That is, based on the medical evidence, the 
Board is unable to conclude that the veteran had a chronic 
right ankle disability during service, or that he had 
continuity of right ankle symptomatology following service.  
See 38 CF.R. § 3.303(b).  While a private physician in 
December 1998 diagnosed post-traumatic arthritis of the right 
ankle, it was also noted that the veteran had been only 
followed for several years, and the existence of intercurrent 
parachute jumping, bicycle, and boat accident injuries 
between discharge from service and 1993 constitute 
intercurrent injuries rendering the possibility that any 
post-service disability of the right ankle was a residual of 
the in-service ankle sprain even more remote, particularly in 
light of the normal examinations performed proximate to the 
time of the veteran's discharge from service.  

Regardless of the current diagnosis, the preponderance of the 
evidence shows the veteran to have no current residual of his 
in-service mild right ankle sprain, and no chronic right 
ankle disability during service or for many years thereafter.  
Accordingly, service connection for residuals of a right 
ankle sprain is not warranted.  See 38 C.F.R. § 3.303; Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption 
of service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).


ORDER

Entitlement to service connection for residuals of a right 
ankle sprain is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



